Citation Nr: 0939223	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for renal cancer, to 
include as due to exposure to herbicide agents.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in June 
2009; a transcript is of record.


FINDINGS OF FACT

1.  During his active service the Veteran served in the 
Republic of Vietnam during the Vietnam era.

2.  The evidence of record preponderates against a finding 
that the Veteran participated in combat against enemy forces.

3.  An independently verified or corroborated stressor event 
in service has not been established which is shown to support 
a current diagnosis of PTSD.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
PTSD which is due to any incident or event in military 
service.

5.  The Veteran has not been diagnosed with any disorder 
which is presumptively related to exposure to Agent Orange or 
other herbicide agents in service.

6.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's renal 
cancer was related to his military service, including 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  Renal cancer was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, to include as a result of in-service exposure to 
Agent Orange or other herbicide agents.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In June 2005, August 2005, and September 2005 VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2005 rating 
decision, July 2006 SOC, and September 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his PTSD and renal cancer.  In 
this regard, the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no competent evidence of in-
service events related to renal cancer, and a VA examination 
would not be able to confirm the Veteran's alleged stressors 
for PTSD, as discussed in detail below.  Therefore, the Board 
finds that the evidence of record does not trigger the 
necessity of an examination under 38 C.F.R. § 3.159(c), even 
considering the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The law provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: AL 
amyloidosis, chloracne or other acneform disease consistent 
with chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The governing law further provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

Under Section 3 of the Agent Orange Act of 1991, Pub. L. No. 
102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there is a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.  

III.  Factual Background and Analysis

A. Service Connection for PTSD

The Veteran's service treatment records (STRs) do not show 
any complaints, treatment, or diagnosis related to PTSD or 
any other psychiatric disorder.  His personnel records show 
that he served in Vietnam from October 1968 to September 
1969, and his DD Form 214 shows that his military 
occupational specialty (MOS) was a mechanic.  He was awarded 
the National Defense Service Medal, Vietnam Service Medal, 
and Vietnam Campaign Medal.

The post-service treatment records show that in June 1998 the 
Veteran began treatment for depression which had been severe 
for approximately three weeks.  He said that his main 
problems were maintaining a job, having a companion, family 
separation, a support system, and his general health, 
particularly his back.  The treating psychiatrist felt that 
the Veteran's general intellectual functioning was deficient, 
which could have been from anxiety, lack of intellectual 
stimulation, or the results of long-term drug abuse.  It was 
noted that he had suffered since his youth with mood 
impairment or dysthymia and thad tried to self-treat with 
amphetamine-like medications over the years, especially when 
depressed.  He was diagnosed with major depression and 
dysthymia.  At July 1998 treatment, the Veteran described his 
time in Vietnam as "very stressful."  He said that he had 
tried Prozac, another antidepressant, and Valium 
approximately 10 years before.  He did not undergo formal 
counseling at that time, and as of July 1998 was taking 
Prozac at 30 mg.  It was noted that his depression appeared 
to be triggered by job termination and uncertainty, a sense 
of loneliness, and a desire for companionship.  The provider 
noted a clinical impression of "rule out" major depression, 
and the Veteran continued to be treated for depression.

J.C.M., a private chemical dependency counselor at the 
facility where the Veteran received treatment, wrote in July 
2005 that the Veteran had first requested treatment in March 
2001, at which time he was diagnosed with alcohol dependence.  
In December 2003 he returned to treatment after being 
arrested again for driving under the influence (DUI), and he 
was again assessed with alcohol dependence.  After reviewing 
the Veteran's mental health and addiction medicine treatment 
records, Mr. M felt that the Veteran should be evaluated for 
possible PTSD.

At September 2005 treatment the Veteran said that he had 
PTSD.  He discussed difficulties he was having with his mood, 
bad dreams, worries about his health, and frustrations with 
VA.  He was not sleeping well, and reported intrusive 
thoughts about his experiences in Vietnam, and he had an 
increased startle response.  The therapist noted that the 
Veteran had PTSD symptoms.

In an October 2005 statement, the Veteran wrote that he had 
been stationed in Chu Chi, Vietnam, from around January 1968 
to February 1969 with the 25th Support and Transportation 
Division.  He wrote in another October 2005 statement that he 
was unable to maintain gainful employment due to PTSD.  He 
felt that anger problems and depression would result in his 
getting fired.

In February 2006 the Veteran had a VA mental health intake 
session.  He reported feeling isolated and depressed since 
being placed on house arrest for DUI.  He said he had 
nightmares about combat, trouble sleeping, and depression.  
For the past month he had experienced low energy, anhedonia, 
excessive worrying, trouble concentrating, thought intrusion, 
compulsive behaviors, and multiple phobias.  He was 
unemployed and did not feel hopeful about finding a job due 
to his legal problems.  In addition, he had been caught 
shoplifting from several job sites, was restricted from 
entering several grocery stores, would not be able to get a 
driver's license again until the following year, and did not 
like to take public transportation.  A month before, he had 
felt "a little" suicidal, but he no longer felt that way, 
and denied any history of suicide attempts.  The examiner 
noted that the Veteran denied romantic relationships since 
his divorce, but a review of his private treatment records 
showed "several problematic relationship issues with women 
since his divorce."  The Veteran also denied ever having 
been in jail, but his records showed several periods of 
confinement.

The examiner noted on the mental status examination that the 
Veteran was early for the appointment, his grooming was 
adequate, he was dressed casually, and he appeared anxious - 
frowning, ringing his hands.  He was oriented to person, 
place, and time, his mood was anxious, and his affect was 
constricted.  The examiner noted that the Veteran's total 
communication showed depressive themes, and he had some 
suicidal ideation in the past but denied it at present.  
There was no homicidal ideation, his judgment was poor by 
history but adequate for personal safety, his insight was 
poor, and his reliability seemed poor.  The examiner noted 
that he was vague, gave conflicting detail of events, and his 
narrative was incongruent with the history from medical 
records.  The Veteran was diagnosed with major depressive 
disorder without psychosis, polysubstance abuse disorder, and 
nicotine dependence.  

At April 2006 VA treatment the Veteran's diagnosis included 
"rule out" PTSD.  May 2006 treatment notes show he had 
PTSD, by patient history.  He discussed stress in his new job 
and nightmares about Vietnam that involved bullets and mortar 
shells flying by his ears.  In June 2006 he was again noted 
to have PTSD by patient history, and said he continued to 
have stress at work and nightmares about Vietnam.  At 
subsequent VA treatment in 2006 he continued to be diagnosed 
with PTSD by patient history.  Beginning in February 2007, 
his reported diagnosis included PTSD.  A VA psychiatric 
mental health nurse practitioner wrote in March 2007 that the 
Veteran's diagnosis was major depressive disorder, chronic; 
history of polysubstance abuse, in full sustained remission 
since 1990; history of alcohol use, in full sustained 
remission since 2003; and PTSD.  His current PTSD symptoms 
included avoidance of crowds and people, and he was taking 
medication for the symptoms and was compliant with treatment.

At July 2007 treatment the Veteran reported that he had a new 
job which he found rewarding.  However, he asked for an 
increase in clonazepam to help with anxiety and sleep.  In 
April 2008 he said he had been working in a hardware store 
for nine months and was "loving it."  He reported that he 
ran out of medication two weeks before and was having 
difficulty going to sleep.  His depression was "still 
there" but was not like it used to be.

The Veteran testified at the June 2009 hearing that while in 
Vietnam he was attached to the 125th Infantry Division, for 
which he repaired and drove trucks.  He said that he heard 
shots almost every day when he was out, and that every night 
there were mortars coming in.  His testimony indicates that 
Chu Chi was overrun by enemy troops while he was there, 
although he was unable to provide any specific date range.

The Board respects the sincerity of the Veteran's assertions, 
but the law requires verification or corroboration of such 
claimed stressors when there is no support in the record of 
his having participated in combat.  Unfortunately the 
information he provided in his written statement and at the 
June 2009 hearing does not contain sufficient specificity for 
verification.

As noted above, 38 C.F.R. § 3.304(f), permits VA to accept a 
veteran's assertions regarding undocumented stressors if they 
derive from his having "engaged in combat with the enemy."  
That language tracks the applicable statute, at 38 U.S.C.A. § 
1154(b).  The Federal Circuit Court has confirmed that 
section 1154(b) requires more than that a claimant have 
served in "a combat zone" and does require personal 
participation in combat with the enemy, meaning he 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).  In this case, the mere fact that the Veteran 
received no awards or decorations typically bestowed upon 
combat veterans is not the basis for the Board's denial of 
combat status.  Rather, it is the Veteran's failure to 
identify specific combat-type events to permit research to 
provide any verification.

There is no doubt that the Veteran's service in Vietnam 
placed him in the combat theater.  However, it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, which 
may constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991), (noting 
that "neither appellant's military specialty . . . , nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").  

While the Veteran's treatment records show that he has been 
diagnosed with PTSD based upon his described in-service 
stressor(s), these cannot be the basis for the grant of 
service connection for PTSD, because it has not been possible 
to verify the claimed in-service stressors on which such 
diagnoses were based.  It has been held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value, and does not serve to verify the occurrences 
described.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board 
is not bound to accept physician's opinion when it is based 
exclusively on the recitations of a claimant).  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

We recognize that such an entry by a doctor cannot be 
rejected solely because it is based upon a history supplied 
by the veteran, but the critical question is whether it is 
credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).

Under West v. Brown, 7 Vet. App. 70, 76 (1994) where "the 
veteran did not engage in combat with the enemy . . . the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  Rather, 
the claimed stressors must be verified or corroborated by 
independent evidence of record.  Therefore, the Veteran's 
statements are not sufficient to establish a stressor event, 
and sufficient corroborating evidence has not been submitted 
to verify any in-service stressors.

Because the evidence preponderates against the claim of 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


B. Service Connection for Renal Cancer

The Veteran has not asserted, and his STRs do not show, any 
diagnosis or treatment of renal cancer in service.  Private 
treatment records show that he was first diagnosed in 2004, 
and no medical evidence has been identified or submitted 
which indicates a causal relationship between service and the 
later-diagnosed cancer, therefore the Board concludes that 
the Veteran's renal cancer was not incurred in service on a 
direct basis.

February 2005 VA treatment notes indicate that the Veteran 
was opting for a radical nephrectomy for presumed renal cell 
carcinoma.

The Veteran contends that his renal cancer should be service 
connected based on his presumed exposure to Agent Orange.  
There is no question that the Veteran is entitled to the 
presumption of exposure to Agent Orange or other herbicides 
in service due to his service in Vietnam.  See Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 
(2009), upholding VA's regulation requiring that a Veteran 
must establish "presence at some point on the landmass or 
the inland waters of Vietnam" in order to qualify for the 
Agent Orange exposure presumption.  

M.F., M.D., wrote in September 2005 that the Veteran had 
undergone a left nephrectomy for papillary renal cell 
carcinoma.  Dr. F noted that there was no known family 
history of renal cancer and that the VA's August 1990 Agent 
Orange review found that there is an association between 
Agent Orange and cancer of the kidney, but that the evidence 
did not rise to the level of a formal statistical 
significance.  Therefore, Dr. F felt that it was possible and 
even probable that the Veteran's Agent Orange exposure could 
have had a latent effect of causing renal cell carcinoma.  
Dr. F wrote in November 2005 that the Veteran's tumor was 
"possibly related to [A]gent [O]range versus herbicide 
exposure."

The Board finds that the Dr. F's statements are not 
sufficient to establish service connection for renal cancer 
due to Agent Orange exposure.  In his September 2005 
statement, Dr. F acknowledged that the VA study did not find 
a formal statistical significance between Agent Orange 
exposure and renal cancer.  However, he felt that the 
association that was found made it "possible and even 
probable" that there was a correlation between the Veteran's 
renal cancer and Agent Orange exposure.  Dr. F's subsequent 
statement in November 2005 indicates that he feels there 
could "possibly" be a relationship between the Veteran's 
renal cancer and Agent Orange exposure. 

A grant of service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (a treating physician's opinion that service "could 
have" precipitated disability found too speculative).  The 
Court has held that such statements indicate a possibility, 
but not a probability, of a nexus.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment 
couched in terms of "may or may not" was held to be 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (favorable evidence which does little more than 
suggest possibility of causation is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the Veteran "may" have 
had pertinent symptoms also implied "may or may not," and 
was deemed speculative). 

Thus, with all due respect for Dr. F, his statements that 
there is a possible or even probable causal connection are 
not sufficient to establish service connection.  He has 
furnished no scientific rationale for his assertion of 
probability, nor has he addressed the extensive research 
findings which underlie the denial of a connection between 
herbicides and renal cancer.

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there is a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years. 

Most recently, on July 24, 2009, the NAS released Veterans 
and Agent Orange, Update 2008.  This information (in a 
prepublication copy) is available on the NAS publications 
website, "http://www.nap.edu/," on the Internet.  This 
report indicates, at TABLE S-1, that there is "Inadequate or 
Insufficient Evidence to Determine an Association" between 
exposure to Agent Orange and other herbicides, and renal 
cancer (kidney and renal pelvis).    

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  The most 
recent issuance by the Secretary has added AL amyloidosis to 
the list of presumptive disabilities in the regulation.  See 
Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009).  However, 
since the Secretary has not specifically found any linkage 
between renal cancer and herbicide exposure, the claimed 
disorder cannot be presumed to be due to Agent Orange 
exposure.

We recognize the sincerity of the arguments advanced by the 
Veteran that his renal cancer is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, renal cancer 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for renal cancer, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is denied.

Service connection for renal cancer is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


